DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This action is in response to the papers filed May 6, 2021.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
	Applicant’s election without traverse of BGN (Table 3A), FLNC (Table 3B), and AAMP (reference gene) in the reply filed on November 13, 2020 is acknowledged.
Claims 21-40 are currently pending.  
Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected subject matter (a non-elected combination of genes) there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 13, 2020.
Claims 21-27 and 31-40 have been examined to the extent that they read on the elected combination of genes (BGN and FLNC). Claim 33 has been examined to the extent that it reads on the elected gene (AAMP). The additionally recited genes have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.
 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 22, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 22, 24, and 26 are rejected to for referring to specific figures and/or tables in the specification.  MPEP 2173.05(s) states that “Where possible claims are to be complete in themselves.  Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.”   

Response To Arguments
4.	In the response the Applicants traversed the rejection under 35 USC 112(b).  The Applicants request withdrawal of this rejection because claim 21 has been amended to insert all of the genes from Tables 3A and 3B.  This argument has been fully considered. It is noted that the rejection has been withdrawn with respect to claim 21, but has been maintained with respect to claims 22, 24, and 26 because they still recite Tables from the specification. 
Improper Markush Group
5. 	Claims 21-27 and 31-40 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y). 
	The claims recite the following Markush groupings:
	(i)  at least one gene selected from the group consisting of ALCAM, ANLN, APOC1, APOE, ASAP2, ASPN, ATP5E, AURKA, AURKB, BAX, BGN, … (clm 21); 
(ii) at least one gene selected from the group consisting of ABCA5, ABCG2, ACOX2, ADH5, AFAP1, AIG1, AKAP1, AKR1C1, …(clm 21); 
(iii) at least one of BGN, COL1A1, SFRP4, and TPX2 (clm 22, 23, 26, 27); and

These Markush groupings are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the members of a Markush group share a common function or use when they are disclosed in the specification or known in the art to be functionally equivalent (prong 2).
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each 
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with a higher Gleason score. Accordingly, while the different genes are asserted to have the property of being correlated with a higher Gleason score, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no evidence of record to establish that it is clear from their very nature that the recited genes possess the common property of being correlated with a higher Gleason score.
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

Response To Arguments
6.	In the response the Applicants traversed the improper Markush group rejection.  First, they argue that they have every right to list in its claims the set of genes chosen for analysis. The Office cannot restrict Applicant’s ability to provide such a list in its claims. Second, they argue that only a common structure or a common use is required. Here, the listed genes share a common use. For this reason alone, they argue that they claims are proper and definite. Finally they argue that the problem with the common structure analysis, is that it ignores the reality that genes useful for analysis together usually do not have similar sets of nucleotide or amino acid sequences or structures — instead they have similar functions. For example, genes grouped together in claims, and having a common use, may be found in related signaling pathways, such as receptors and ligands, or they may be overexpressed in certain disease conditions and therefore useful in a particular diagnostic assay, and the like. But by the Examiner’s standard, it would be impossible to draft a claim reciting such related groups of genes. Respectfully, this would produce absurd results.
These arguments have been fully considered but are not persuasive.  Contrary to Applicants assertion, it is not sufficient that the members of a Markush group share only a common use.   A Markush grouping is proper if the alternatives defined by the Markush group share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class 



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 22, 24, 26, and 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,260,104.
Regarding Claim 21 both sets of claims are drawn to a method of analyzing expression of RNA transcripts of genes in a patient with prostate cancer (see clm 1 of the patent).  Both sets of claims require measuring a level of an RNA transcript, in a sample from the patient comprising prostate tumor tissue, of a set of genes consisting of: (a) at least one gene selected from the group consisting of genes listed in Table 3A; and (b) at least one gene selected from the group consisting of genes listed in Table 3B; and (c) at least one reference gene (see clms 1 and 2, where it is noted that all of the genes listed in clm 1 of the patent are found in Tables 3A and 3B).  Regarding Claim 22 both sets of claims encompass measuring the level of BGN (see clm 1 
8a.	Claims 21, 22, 24, 26, 31, 32, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426.

8b.	Claims 34 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Barwick (British Journal of Cancer 1/12/2010 Vol 102 pages 570-576).


8c.	Claims 36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Ornish (PNAS June 17, 2008 vol 105 no 24 pages 8369-8374).
The teachings of patent are presented above.  The instant claims are different from the claims of the patent because they state that the patient has early-stage prostate cancer (clm 36) and that the patient is receiving active surveillance treatment (clm 40). However Ornish teaches that they conducted a pilot study to examine changes in prostate gene expression in a unique population of men with low-risk prostate cancer who declined immediate surgery, hormonal therapy, or radiation and participated in an intensive nutrition and lifestyle intervention while undergoing careful surveillance for tumor progression (abstract). Accordingly, it would have 

8d.	Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Nakagawa (PloS ONE May 2008 Vol 3 Issue 5 e2318 pages 1-14).
The teachings of patent are presented above.  The instant claims are different from the claims of the patent because they state that the biological sample comprises prostate tumor tissue with the primary Gleason pattern. Nakagawa teaches that the block containing the dominant Gleason pattern (also known in the art as the primary Gleason pattern) was selected for RNA isolation (page 3, col 1).   Accordingly, it would have been obvious to have modified the patent by measuring the expression levels of the genes in a prostate tumor tissue with the primary Gleason pattern as suggested by Nakagawa.  One of skill in the art would have been motivated to obtain tumor tissue with the primary Gleason pattern since this tissue represents the majority of the tumor.  


The teachings of patent are presented above.  The instant claims are different from the claims of the patent because they state that the biological sample comprises prostate tumor tissue with the highest Gleason pattern for the patient’s prostate tumor (clm 38). However Cheville teaches that tumor was collected from the highest Gleason score and the gene expression was quantified by RT-PCR (abstract).  Accordingly, it would have been obvious to have modified the patent by determining gene expression levels using biological samples that comprises prostate tumor tissue with the highest Gleason pattern as suggested by Cheville.  One of skill in the art would have been motivated to obtain tumor tissue with the highest Gleason pattern since this tissue has the most advanced disease.  

8f.	Claim 39 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,725,426 in view of Lapointe (PNAS January 20, 2004 Vol 101 No 3 pages 811-816).
The teachings of patent are presented above.  The instant claims are different from the claims of the patent because they state that the biological sample comprises non tumor prostate tissue. Lapointe further teaches that the studied 62 primary prostate tumors and 41 matched normal prostate tissues (from the noncancerous region of the prostate) (page 811, col 2).  Thus Lapointe teaches obtaining a tissue sample from a human prostate cancer patient wherein the biological sample comprises non-tumor prostate cancer. Accordingly, it would have been obvious to have modified the patent by measuring the expression levels of the genes in a sample 

9a.	Claims 21, 22, 24, 26, 31, 32, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203.
Regarding Claim 21 both sets of claims are drawn to a method of analyzing expression of RNA transcripts of genes in a patient with prostate cancer (see clm 1 of the application).  Both sets of claims require measuring a level of an RNA transcript, in a sample from the patient comprising prostate tumor tissue, of a set of genes consisting of: (a) at least one gene selected from the group consisting of genes listed in Table 3A; and (b) at least one gene selected from the group consisting of genes listed in Table 3B; and (c) at least one reference gene (see clms 1 and 10, where it is noted that all of the genes listed in clm 1 of the application are found in Tables 3A and 3B). Regarding Claim 22 both sets of claims encompass measuring the level of BGN (see clm 1 of the application).   Regarding Claim 24 both sets of claims encompass measuring the level of FLNC (see clm 1 of the application). Regarding Claim 26 both sets of claims encompass measuring the level of BGN and FLNC (see clm 1 of the application).  Regarding Claim 31, the instant claims are different because they state that the reference gene is a gene that does not exhibit a significantly different RNA expression level in cancerous prostate tissue compared to non-cancerous prostate tissue.  However claim 1 of the application requires normalizing the expression and the specification teaches this is done with a reference gene that does not exhibit a 
9b.	Claims 34 and 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Barwick (British Journal of Cancer 1/12/2010 Vol 102 pages 570-576).
The teachings of the application are presented above.  The instant claims are different from the claims of the application because they state that the biological sample has a positive TMPRSS2 fusion status (clm 34) or a negative TMPRSS2 fusion status (clm 35).  However Barwick teaches that they determined genes that were differentially expressed between TMPRSS2 fusion positive and negative prostate cancer tumors.  There were 69 patients classified as being TMPRSS2-ERG T1/E4 fusion positive tumors and 70 patients classified as being TMPRSS2-ERG fusion negative (page 572-573).  Accordingly, it would have been obvious to have modified the method of the application by performing gene expression analysis on biological samples comprising positive and negative TMPRSS2 fusion status as suggested by Barwick.  One of skill in the art would have been motivated to look at both of these samples types particularly since fusion status is a known predictor for recurrence and because fusion positive tumors have different gene expression patterns than fusion negative tumors.  


The teachings of application are presented above.  The instant claims are different from the claims of the application because they state that the patient has early-stage prostate cancer (clm 36) and that the patient is receiving active surveillance treatment (clm 40). However Ornish teaches that they conducted a pilot study to examine changes in prostate gene expression in a unique population of men with low-risk prostate cancer who declined immediate surgery, hormonal therapy, or radiation and participated in an intensive nutrition and lifestyle intervention while undergoing careful surveillance for tumor progression (abstract). Accordingly, it would have been obvious to have modified the application by performing gene expression analysis on biological samples obtained from a patient that has early-stage prostate cancer and is receiving active surveillance treatment as suggested by Ornish. One of skill in the art would have been motivated to look at this population of patients where it is desirable to determine how intensive nutrition and lifestyle interventions modulate gene expression in prostate cancer because understanding the prostate molecular response to lifestyle changes may strengthen efforts to develop effective prevention and treatment (abstract). 

9d.	Claim 37 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Nakagawa (PloS ONE May 2008 Vol 3 Issue 5 e2318 pages 1-14).


9e.	Claim 38 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Cheville (Journal of Clinical Oncology Vol 26 No 24 8/20/2008 pages 3930-3936).
The teachings of the application are presented above.  The instant claims are different from the claims of the application because they state that the biological sample comprises prostate tumor tissue with the highest Gleason pattern for the patient’s prostate tumor (clm 38). However Cheville teaches that tumor was collected from the highest Gleason score and the gene expression was quantified by RT-PCR (abstract).  Accordingly, it would have been obvious to have modified the application by determining gene expression levels using biological samples that comprises prostate tumor tissue with the highest Gleason pattern as suggested by Cheville.  One of skill in the art would have been motivated to obtain tumor tissue with the highest Gleason pattern since this tissue has the most advanced disease.  

9f.	Claim 39 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 8, 10-16, 18-19, 22, 24-29, 31-32 of copending application 16/485,203 in view of Lapointe (PNAS January 20, 2004 Vol 101 No 3 pages 811-816).
The teachings of the application are presented above.  The instant claims are different from the claims of the application because they state that the biological sample comprises non tumor prostate tissue. Lapointe further teaches that the studied 62 primary prostate tumors and 41 matched normal prostate tissues (from the noncancerous region of the prostate) (page 811, col 2).  Thus Lapointe teaches obtaining a tissue sample from a human prostate cancer patient wherein the biological sample comprises non-tumor prostate cancer. Accordingly, it would have been obvious to have modified the application by measuring the expression levels of the genes in a sample comprising non-tumor prostate tissue as suggested by LaPointe.  One of skill in the art would have been motivated to obtain adjacent non-tumor prostate tissue from a prostate cancer patient for the benefit of being able to use the patient’s own prostate tissue as a control for determining which genes are differentially expressed in the tumor prostate tissue.  

Response To Arguments
8.	In the response the Applicants acknowledged the double patenting rejections and asked that they be held in abeyance until the claims are patentable on all other grounds. At that time, they indicated that they would consider these rejections on their merits.

Applicants are reminded that only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is 



9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668.  The examiner can normally be reached on Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available v31ia telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Haney/
Primary Examiner, Art Unit 1634